 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 UNILOC 2017 LLC,                                       Case No.: C18-1732 RSM

10                 Plaintiff,                             ORDER GRANTING MOTION TO
                                                          EXTEND RULE 26 DEADLINES
11
            v.
12
     HTC AMERICA, INC.,
13
                   Defendant.
14
15          Before the Court is Plaintiff Uniloc 2017 LLC’s (“Uniloc”) Motion to Extend Rule 26
16 Deadlines. For the reasons stated in Uniloc’s Motion, and for good cause shown, the Court hereby
17 resets the following deadlines:
18                 Deadline for FRCP 26(f) Conference:                2/27/2019
19
                   Initial Disclosures Pursuant to FRCP 26(a)(1):     3/6/2019
20
                   Combined Joint Status Report and Discovery
21                 Plan as Required by FRCP 26(f) and Local Civil
                   Rule 26(f):                                        3/13/2019
22
23          DATED this 21st day of February 2019.
24
25
26
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
27
      ORDER GRANTING MOTION TO EXTEND RULE
      26 DEADLINES
                                                    -1-
      Case No. 2:18-cv-01732-RSM
1    Presented by:

2 s/ Al      Van Kampen
  Al Van Kampen, WSBA No. 13670
3 Van Kampen & Crowe PLLC
  1001 Fourth Avenue, Suite 4050
4 Seattle, WA 98154
  Tel: (206) 386-7353
5 Fax: (206) 405-2825
  Email: AVanKampen@VKClaw.com
6
7 /s/ Aaron Jacobs____________
     Paul J. Hayes (Pro Hac Vice)
8    Kevin Gannon (Pro Hac Vice)
     Aaron Jacobs (Pro Hac Vice)
9    Prince Lobel Tye LLP
     One International Place - Suite 3700
10   Boston, MA 02110
     Tel: (617) 456-8000
11   Fax: (617) 456-8100
     Email: phayes@princelobel.com
12   Email: kgannon@princelobel.com
     Email: ajacobs@princelobel.com
13
     ATTORNEYS FOR THE PLAINTIFF
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      ORDER GRANTING MOTION TO EXTEND RULE
      26 DEADLINES
                                             -2-
      Case No. 2:18-cv-01732-RSM
